Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT, effective January 1, 2004, by and between
SPORT-HALEY, INC., a Colorado corporation (the “Company”) and MARK MALEY (the
“Executive”).

 

WHEREAS, the Company desires to employ the Executive on a full-time basis, and
the Executive desires to be so employed by the Company, from and after the date
of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

 

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1  Employment.  The Company hereby employs the Executive in the
position described on Schedule 1 hereto as an executive officer of the Company. 
The Executive accepts such employment and agrees to perform the duties and
responsibilities assigned to him pursuant to this Agreement.

 

Section 1.2  Duties and Responsibilities.  The Executive shall hold the position
with the Company which is specified on Schedule 1, which is attached hereto and
incorporated herein by reference.  The Executive is employed pursuant to the
terms of this Agreement and agrees to devote full-time to the business of the
Company.  The Executive shall perform the duties set forth on Schedule 1 while
employed as an executive officer, and such further duties as may be determined
and assigned to him from time-to-time by the Chief Executive Officer or the
Board of Directors of the Company.

 

Section 1.3  Working Facilities.  The Executive shall be furnished with
facilities and services suitable to the position and adequate for the
performance of the Executive’s duties under this Agreement.

 

Section 1.4  Vacations.  The Executive shall be entitled each year to a
reasonable vacation of not less than two weeks in accordance with the
established practices of the Company now or hereafter in effect for executive
personnel, during which time the Executive’s compensation shall be paid in full.

 

Section 1.5  Expenses.  The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of the Company in all
respects, including expenses for entertainment, travel and similar items.  The
Company will reimburse the Executive for all such expenses upon the presentation
by the Executive, from time-to-time, of an itemized account of such
expenditures.

 

Section 1.6  Relocation Expenses.  Except as set forth in this Section 1.6,
until the Executive completes his relocation to Denver, Colorado, on or before
May 31, 2005 the Company shall pay to the Executive (i) all expenses incurred by
the Executive for temporary living quarters while the

 

1

--------------------------------------------------------------------------------


 

Executive is relocating to Denver, Colorado, (ii) all moving and storage
expenses for household goods in connection with the Executive’s relocation,
(iii)  all travel expenses of the Executive and his spouse for up to six
separate round trips related to the Executive’s search for a residence in the
Denver, Colorado area, and (iv) all expenses incurred by Executive in the sale
of Executive’s residence in Houston, Texas, including the real estate commission
paid by Executive.  The Executive shall present to the Company an itemized
account of such expenditures, and repayment of such expenses by the Company
shall be amortized throughout the effective term of this Agreement.  In the
event the Executive terminates his employment without cause pursuant to
Section 3.5 hereof, the non-amortized portion of such expenses shall be
reimbursed to the Company by the Executive.

 

Section 1.7  Benefit Plans.  From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to the Company’s executive employees including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

ARTICLE II

 

COMPENSATION

 

Section 2.1  Base Salary.  The Company shall pay to the Executive a base salary
of not less than the amount specified on Schedule 1, subject to annual review
and raises in such base salary.  The base salary may be raised by action of the
Board of Directors, and such raises shall thereafter be included in the
Executive’s base salary as defined for purposes of this Agreement and the
Company’s bonus plan.

 

Section 2.2  Bonus and Bonus Plan Participation.  The Executive shall be
entitled to receive a bonus at such time or times as may be determined by the
Board of Directors and Compensation Committee of the Company.  The Executive
shall also be entitled to receive bonuses of up to 40% of the Executive’s base
salary in accordance with the provisions of the Company-wide bonus plan as in
effect from time to time, at the discretion and approval of the Compensation
Committee.

 

ARTICLE III

 

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1  Term.  This Agreement shall be for a term which is specified on
Schedule 1, commencing on its effective date, subject, however, to termination
during such period as provided in this Article.  Provided that the Executive is
in compliance with all of his obligations hereunder, the term of the Executive’s
employment shall be extended automatically for one additional year at the end of
each year of the term or extended term of this Agreement on the same terms and
conditions as contained in this Agreement, unless either the Company or the
Executive shall, at least 90 days prior to the expiration of the initial term or
of any renewal term, give written notice of the intention not to renew this
Agreement.  If the Company gives such written notice of non-renewal, the
provisions of

 

2

--------------------------------------------------------------------------------


 

Section 3.3 shall apply; if the Executive gives such written notice of
non-renewal, the provisions of Section 3.5 shall apply.  Automatic renewals
shall be effective in subsequent years on the same day of the same month as the
original effective day and month of this Agreement.

 

Section 3.2  Termination by the Company With Cause.  The Company may terminate
the Executive, at any time, upon ten days’ written notice and opportunity for
Executive to remedy any non-compliance with the terms of this Agreement (if such
non-compliance is capable of being remedied; if not, the Company’s notice of
termination shall be effective immediately), for Cause.  In such event, the
Board of Directors shall provide in writing to the Executive an opinion of the
Board of Directors, signed by each member voting in favor of termination of the
Executive, which shall specify with particularity the basis for such
termination.  Upon the date of such termination, the Company’s obligation to pay
compensation and benefits shall terminate, at which time the Company shall be
responsible for compensating the Executive for any vacation time not taken. 
Subject to this exception and the obligation of the Company to compensate the
Executive through the notice period, no other compensation shall be payable to
the Executive should this Agreement be terminated pursuant to this Section 3.2.

 

As used herein, the term “Cause” shall be limited to any of the following from
and after the date hereof: (i) any willful breach of any material written policy
of the Company that results in material and demonstrable liability or loss to
the Company; (ii) the engaging by Executive in conduct involving moral turpitude
that causes material and demonstrable injury, monetarily or otherwise, to the
Company, including, but not limited to, misappropriation or conversion of assets
of the Company (other than immaterial assets); (iii) conviction of or entry of a
plea of nolo contendere to a felony; or (iv) a material breach of this Agreement
by engaging in action in violation of the restrictive covenants in this
Agreement.  No act or failure to act by the Executive shall be deemed “willful”
if done, or omitted to be done, by him in good faith and with the reasonable
belief that his action or omission was in the best interests of the Company.

 

Section 3.3  Termination by the Company Without Cause.  The Company may
terminate the Executive’s services without cause at any time upon 90 days’
written notice.  In such event, in addition to compensating the Executive during
such 90-day notice period, the Company shall be obligated to compensate the
Executive with severance pay equal to twelve additional months’ compensation as
of the date of such termination.  Accordingly, in the event the Company
terminates this Agreement without cause or chooses not to renew this Agreement
upon its expiration, the Executive shall receive an aggregate of fifteen months’
salary from and after the date of the Executive’s receipt of a notice of
termination through and including the date of termination.  In addition to the
foregoing, the Executive shall receive a bonus which shall be equivalent to 50%
of the annual bonus last received by the

 

3

--------------------------------------------------------------------------------


 

Executive, if any.  Such bonus provision shall be in addition to the
compensation and severance package hereinabove specified.

 

Section 3.4  Termination by the Executive With Cause.  The Executive may
terminate his employment with the Company at any time, upon ten days’ written
notice and opportunity for the Company to remedy any non-compliance, by reason
of (i) the Company’s material failure to perform its duties pursuant to this
Agreement, or (ii) any material diminishment in the duties and responsibilities,
working facilities, or benefits as described in Article I of this Agreement. 
The Executive shall not be entitled to the severance compensation and other
benefits described in Section 3.7 below in the event of termination of this
Agreement pursuant to this Section 3.4, except as otherwise provided in
Section 3.7(a), but shall be entitled to the compensation provided in
Section 3.3 upon a determination that the Company has failed to perform its
duties pursuant to this Agreement and that such failure is material or a
determination that the duties and responsibilities, working facilities, or
benefits as described herein have been materially diminished. Such determination
shall be made by the Board of Directors in their best good faith.

 

Section 3.5  Termination by the Executive Without Cause.  The Executive, without
cause, may terminate this Agreement upon 90 days’ written notice to the
Company.  In such event, the Executive shall not be required to render the
services required under this Agreement following such 90-day period. 
Compensation for vacation time not taken by the Executive shall be paid to the
Executive at the date of termination.  The Executive shall not be entitled to
the severance compensation and other benefits described in Section 3.7 below in
the event of termination of this Agreement pursuant to this Section 3.5, except
as described in Section 3.7(a), and shall not be entitled to the compensation
provided in Section 3.3.

 

Section 3.6  Termination upon Death of the Executive.  In addition to any other
provision relating to termination, this Agreement shall terminate upon the
Executive’s death.  In such event, all unpaid compensation and bonuses,
compensation for vacation time not taken by the Executive and all expense
reimbursements due to the Executive shall be paid to the Executive’s estate.

 

Section 3.7  Severance Compensation and Continuation of Benefits.

 

(a)                                  Notwithstanding any other provisions
hereof, in the event of a non-negotiated change in control of the Company and
either the Executive or the Company terminate this Agreement within 60 days of
such non-negotiated change in control, the Executive shall receive severance
compensation, payable in a lump sum within 30 days of such non-negotiated change
in control, equal to three times his annual salary and incentive or bonus
payments, if any, as shall have been paid to the Executive during the most
recent 12-month period concluded prior to the date of his termination or
resignation.  If the total amount of the non-negotiated change of control
compensation were to exceed three times the

 

4

--------------------------------------------------------------------------------


 

Executive’s base compensation (the average annual taxable compensation of the
Executive for the five years preceding the year in which the change of control
occurs), the Company and the Executive will reduce the lump sum compensation to
be received by the Executive in order to avoid the imposition of the golden
parachute tax as provided in the Tax Reform Act of 1984, as amended by the Tax
Reform Act of 1986.  The foregoing provisions shall not apply in the event of a
negotiated change in control of the Company.

 

(b)                                 In the event the Executive is required to
hire counsel to negotiate on his behalf in connection with his termination or a
change in control of the Company, or in order to enforce the rights and
obligations as provided herein, the Company shall reimburse to the Executive all
reasonable attorney’s fees which may be expended by the Executive in seeking to
enforce the terms hereof.  Such reimbursement shall be paid by the Company every
30 days after the Executive provides to the Company copies of invoices from the
Executive’s counsel.  Such invoices may be redacted to preserve the
attorney-client privilege or attorney-client confidentiality.

 

(c)                                  So long as the Executive is receiving
severance compensation pursuant to this Section 3.7, the Executive shall be
entitled to continue to participate, at the Company’s cost, in all existing
benefit plans provided to the Company’s executive employees at the time of the
Executive’s termination or resignation.  Such plans shall include, but are not
limited to, then-existing medical, health, dental, vision, disability, life
insurance and death benefit plans.  If the terms of such plans expressly
prohibit the Executive from continuing as a participant in such plans following
the date of resignation or termination, the Company will provide the Executive
with benefits equivalent to, or exceeding, those offered by the then-existing
benefit plans offered to the Company’s executive employees, all at the Company’s
cost, for the duration of the Executive’s right to severance compensation
hereunder.

 

Any compensation to be paid to the Executive under the foregoing provisions of
this Section 3.7 shall be subject to the Executive complying with the
non-compete provisions of Section 4.1(c) below.  In the event the Executive does
not so comply, the Company shall be released from any obligations to the
Executive under this Section 3.7.

 

Section 3.8  Options.  In the event of a non-negotiated change in control of the
Company and either the Executive or the Company terminate this Agreement within
60 days of such non-negotiated change in control as provided in Section 3.7(a)
of this Agreement, any and all options granted to the Executive to purchase
Common Stock of the Company shall become fully vested and exercisable on the
date of termination of this Agreement.  In the event of termination or
non-renewal by either party without cause in accordance with Sections 3.3 or 3.5
of this Agreement, any and all options granted to the Executive to purchase
Common Stock of the Company will vest and become exercisable on a

 

5

--------------------------------------------------------------------------------


 

pro-rated basis from the date of grant to the date of termination of this
Agreement based on the number of months during which this Agreement has been in
effect from the date of grant and the Company’s established thirty six month
vesting period.  For example, options granted to purchase 20,000 shares on the
effective date of this Agreement would become vested and exercisable at a rate
of 555.55 shares per month for each month during which this Agreement is in
effect.  In the event this Agreement is terminated by the Company for cause,
options will vest and be exercisable pursuant to the terms of the applicable
Stock Option Plan or any successor plan under which such options are granted
(the “Plan”) regarding termination of employment for cause.  This provision
shall serve as a contractual modification of any option grants or agreements
between the Executive and the Company and is hereby incorporated by reference
into each such option grant or agreement.

 

ARTICLE IV

 

CONFIDENTIALITY AND COMPETITION

 

Section 4.1  Further Obligations of the Executive During and After Employment.

 

(a)                                  The Executive agrees that during the term
of his employment under this Agreement, he will engage in no other business
activities which are or may be competitive with, or which might place him in a
competing position to that of, the Company or any subsidiary of the Company.

 

(b)                                 The Executive realizes that during the
course of his employment, the Executive will have produced and/or have access to
confidential business plans, information, business opportunity records,
notebooks, data, formula, specifications, trade secrets, customer lists, account
lists and inventions of the Company and its affiliates.  Therefore, during or
subsequent to his employment by the Company, or by an affiliate, the Executive
agrees to hold in confidence and not to directly or indirectly disclose or use
or copy or make lists of any such information, except to the extent authorized
by the Company in writing.  All records, files, business plans, documents,
equipment and the like, or copies thereof, relating to Company’s business, or
the business of an affiliated company, which the Executive shall prepare, or
use, or come into contact with, shall remain the sole property of the Company,
or of an affiliated company, and shall not be removed from the Company’s or the
affiliated company’s premises without its written consent, and shall be promptly
returned to the Company upon termination or resignation of employment with the
Company or its affiliated companies.

 

(c)                                  Because of his employment by the Company,
the Executive will have access to trade secrets and confidential information
about the Company, its business plans, its business accounts, its business
opportunities, its expansion plans into other geographic areas and its methods
of doing business.  The Executive agrees that for a period of twelve months
after termination or resignation of his employment (except if the Executive
terminates this Agreement for cause under Section 3.4 hereof or without cause
under Section 3.5 hereof), he will not, directly or indirectly, compete with the
Company

 

6

--------------------------------------------------------------------------------


 

or its affiliates in the business of designing, merchandising, marketing or
contracting for the manufacture of men’s and women’s golf apparel and golf
outerwear within the United States.  This non-compete agreement shall be void
and of no further force or effect in the event termination occurs under
Section 3.3 or Section 3.7 hereof and the Company fails to pay the Executive
amounts required under Section 3.3 or Section 3.7 hereof.

 

(d)                                 In the event this Agreement is terminated by
the Company without cause pursuant to Section 3.3, then Executive shall have the
right to terminate the non-compete agreement contained in Section 4.1(c) by
releasing the Company from its obligation to pay Executive any severance
compensation, employee benefits or other form of compensation which might
otherwise be payable under this Agreement.  Executive shall make such election
upon five days’ written notice to the Company.  The Executive’s obligations
under the non-compete agreement and the Company’s obligation to pay severance
compensation, employee benefits and other compensation shall all terminate as of
the effective date of the notice described above.

 

(e)                                  In the event a court of competent
jurisdiction finds any provision of this Section 4.1 to be so overbroad as to be
unenforceable, then such provision shall be reduced in scope by the court, but
only to the extent deemed necessary by the court to render the provision
reasonable and enforceable, it being the Executive’s intention to provide the
Company with the broadest protection possible against harmful competition.

 

ARTICLE V

 

DISABILITY AND ILLNESS

 

Section 5.1  Disability and Salary Continuation.

 

(a)                                  Definition of Total Disability.  For
purposes of this Agreement, the terms “totally disabled” and “total disability”
shall mean disability as defined in any total disability insurance policy or
policies, if any, in effect with respect to the Executive.  If no insurance
policy is in effect, “total disability” shall mean a medically determinable
physical or mental condition which in the opinion of two independent physicians
renders the Executive unable to perform substantially all of the duties required
pursuant to this Agreement.  Total disability shall be deemed to have occurred
on the date of the disabling injury or onset of the disabling illness, as
determined by the two independent physicians.

 

(b)                                 Salary Continuation.  If the Executive
becomes totally disabled during the term of this Agreement, his full salary
shall be continued for 360 days from the date of the disabling injury or onset
of the disability illness.

 

Section 5.2  Illness.  If the Executive is unable to perform the services
required under this Agreement by reason of illness or physical injury not
amounting to total disability, as defined in this Article, the compensation
otherwise payable to the Executive under this Agreement shall be continued

 

7

--------------------------------------------------------------------------------


 

in full for the remaining term or renewed term of this Agreement, but in no
event for a period exceeding one year.

 

ARTICLE VI

 

GENERAL MATTERS

 

Section 6.1  Governing Law.  This Agreement shall be governed by the laws of the
State of Colorado and shall be construed in accordance therewith.

 

Section 6.2  No Waiver.  No provision of this Agreement may be waived except by
an agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 6.3  Amendment.  This Agreement may be amended, altered or revoked at
any time, in whole or in part, by filing with this Agreement a written
instrument setting forth such changes, signed by each of the parties.

 

Section 6.4  Benefit.  This Agreement shall be binding upon the Executive and
the Company, and shall not be assignable by the Company without the Executive’s
written consent.

 

Section 6.5  Construction.  Throughout this Agreement the singular shall include
the plural, and the plural shall income the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 6.6  Text to Control.  The headings of articles and sections are
included solely for convenience of reference.  If any conflict between any
heading and the text of this Agreement exists, the text shall control.

 

Section 6.7  Severability.  If any provision of this Agreement is declared by
any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions.  On the contrary, such
remaining provisions shall be fully severable, and this Agreement shall be
construed and enforced as if such invalid provisions had not been included in
the Agreement.

 

Section 6.8  Authority.  The officer executing this Agreement on behalf of the
Company has been empowered and directed to do so by the Board of Directors of
the Company.

 

Section 6.9  Effective Date.  The effective date of this Agreement shall be
January 1, 2004.

 

8

--------------------------------------------------------------------------------


 

SPORT-HALEY, INC.

EXECUTIVE

 

 

 

 

By: /s/ Kevin M Tomlinson

 

/s/ Mark Maley

 

Kevin M. Tomlinson,

Mark Maley, Executive

Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------


 

SPORT-HALEY, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Schedule 1

 

Duties and Compensation

 

Executive:

 

Mark Maley

 

 

 

Position:

 

Vice President – Sales

 

 

 

Base Salary:

 

$135,000 per year, payable bi-weekly

 

 

 

Bonus:

 

Participation in executive level of Company-wide bonus plan, up to 40% of annual
compensation per year, at the discretion of the Compensation Committee

 

 

 

Term:

 

January 1, 2004 through January 1, 2006, subject to automatic one (1) year
extensions described in Section 3.1 of the Executive Employment Agreement

 

 

 

Stock Options:

 

The Company’s Stock Option Plan has expired.  When and if the Company creates a
new stock option plan, the Executive will be allowed to participate in such plan
and receive grants of options in amounts at the discretion and subject to
approval of the Compensation Committee.  Such options to purchase shares
typically vest in increments of one-third per year and are issued with an
exercise price of not less than 85% of the fair market value of the Company’s
Common Stock on date of grant, such date to be determined by the Compensation
Committee.

 

 

 

Duties and Responsibilities:

 

Management, supervision and coordination of all sales activities of the Company

 

 

APPROVED:

 

THE COMPANY:

EXECUTIVE:

 

 

 

 

By:

/s/ Kevin M Tomlinson

 

By:

/s/ Mark Maley

 

 

Kevin M. Tomlinson

 

Mark Maley, Executive

 

Chief Executive Officer

 

 

 

Date: February 22, 2004

Date: February 22, 2004

 

10

--------------------------------------------------------------------------------